Opinion issued April 23, 2009 

 










In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00002-CV



IN RE YOLANDA TURNER, Relator




Original Proceeding on Petition for Writ of Prohibition



MEMORANDUM  OPINION

	By petition for writ of prohibition, relator, Yolanda Turner seeks a writ of
prohibition from this Court (1) directing the trial court (1) to vacate his December 19,
2008 default judgment and (2) directing the trial court to cease and desist from
participating in any suit or cause of action involving the relator.
	Texas courts have held that a court's jurisdiction to issue "all other writs" is
limited to cases in which that court has actual jurisdiction over a pending proceeding. 
See Lesikar v. Anthony, 750 S.W.2d 338, 339 (Tex. App.--Houston [1st Dist.] 1988,
orig. proceeding); Faherty v. Knize, 764 S.W.2d 922, 923 (Tex. App.--Waco 1989,
orig. proceeding); Kantor v. Herald Pub. Co., 632 S.W.2d 656, 658 (Tex.
App.--Tyler 1982, orig. proceeding).  This Court does not have actual jurisdiction
over a pending proceeding.  Therefore, this court does not have jurisdiction to issue
a writ of prohibition requiring Judge Cagle to vacate the December 19 default
judgment and desist from participating in any suit or cause of action involving this
case.  Lesikar, 750 S.W.2d at 339.  Furthermore, relator has failed to put forth any
argument that she lacks an adequate remedy at law to be entitled to a writ of
prohibition.  See In re Richardson, 252 S.W.3d 822, 826 (Tex. App.--Texarkana
2008, orig. proceeding).  
	The petition for writ of prohibition is denied.  See Tex. R. App. P. 52.8(a).  All
outstanding motions are denied as moot.
PER CURIAM


Panel consists of Justices Jennings, Keyes and Higley.
1. The Honorable Jack Cagle presiding.  The underlying proceeding is Andover Place
Apts. v. Yolanda Turner, no. 928396 (County Civil Court at Law Number One, Harris,
County Tex.).